Exhibit 10.3

Execution Version

 

 

 

SECURITY AGREEMENT

Dated as of October 2, 2018

among

BASIC ENERGY SERVICES, INC.

and the other Debtors parties hereto

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

SECTION 1. DEFINITIONS

     1  

SECTION 2. GRANT OF SECURITY INTEREST

     5  

2.1

  Grant of Security Interest      5  

2.2

  Avoidance Limitation      6  

2.3

  Debtors Remain Liable      6  

SECTION 3. REPRESENTATIONS AND WARRANTIES

     6  

3.1

  Title; No Other Liens      6  

3.2

  Perfected First Priority Liens      7  

3.3

  Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive Office     
7  

3.4

  Certain Collateral      7  

3.5

  Chattel Paper and Instruments      7  

3.6

  Receivables      7  

3.7

  Bank Accounts      8  

SECTION 4. COVENANTS AND AGREEMENTS

     8  

4.1

  Covenants in Credit Agreement      8  

4.2

  Maintenance of Insurance      9  

4.3

  Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney      9  

4.4

  Changes in Name, etc.      11  

4.5

  Delivery of Instruments, Chattel Paper, and Documents      11  

4.6

  Deposit Accounts, Securities Accounts, and Commodity Accounts      11  

4.7

  Modifications of Receivables, Chattel Paper, Instruments and Payment
Intangibles; Administration of Receivables      13  

4.8

  Actions With Respect to Certain Collateral      13  

SECTION 5. LIMITATION ON PERFECTION OF SECURITY INTEREST

     14  

5.1

  Chattel Paper and Instruments      14  

5.2

  Documents      14  

5.3

  Letter-of-Credit Rights      15  

SECTION 6. REMEDIAL PROVISIONS

     15  

6.1

  General Interim Remedies      15  

6.2

  Receivables, Chattel Paper, Instruments and Payment Intangibles      15  

6.3

  Contracts      16  

6.4

  Foreclosure      17  

6.5

  Application of Proceeds      17  

6.6

  Waiver of Certain Rights      18  

6.7

  Remedies Cumulative      18  

6.8

  Reinstatement      18  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

SECTION 7. MISCELLANEOUS

     18  

7.1

  Amendments      18  

7.2

  Notices      18  

7.3

  No Waiver by Course of Conduct; Cumulative Remedies; No Duty      18  

7.4

  Enforcement Expenses; Indemnification      19  

7.5

  Successors and Assigns      20  

7.6

  Set-Off      20  

7.7

  Counterparts      20  

7.8

  Severability      20  

7.9

  Section Headings      20  

7.10

  Integration      20  

7.11

  Governing Law Etc.      21  

7.12

  Additional Debtors      22  

7.13

  Termination; Releases      22  

SCHEDULES

 

Schedule 3.3

     —      Organization Information

Schedule 3.4

     —      Certain Collateral

Schedule 3.5

     —      Instruments

Schedule 3.7

     —      Bank Accounts

ANNEX

 

Annex I

     —      Security Agreement Supplement

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of October 2, 2018 (this “Agreement”), is among
BASIC ENERGY SERVICES, INC., a Delaware corporation (the “Borrower”), the
undersigned subsidiaries of the Borrower (the Borrower and such undersigned
subsidiaries collectively being the “Debtors” and individually being a
“Debtor”), and BANK OF AMERICA, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) for the benefit of the holders of
the Secured Obligations (as defined below).

INTRODUCTION

Reference is made to that certain ABL Credit Agreement dated as of October 2,
2018 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, certain financial institutions which are or may
become parties thereto, and Bank of America, N.A., as Administrative Agent.
Pursuant to that certain Guaranty dated as of October 2, 2018 (as amended,
restated or otherwise modified from time to time, the “Guaranty”), made by the
Debtors (other than the Borrower) in favor of the Administrative Agent, such
Debtors have agreed to guarantee, among other things, the full payment and
performance of all of the Borrower’s obligations under the Credit Agreement.

The Debtors share an identity of interest as members of a combined group of
companies and will derive substantial direct and indirect economic and other
benefits from the extensions of credit under the Credit Agreement. Therefore, in
consideration of the credit expected to be received in connection with the
Credit Agreement, the Debtors jointly and severally agree with the
Administrative Agent as follows:

SECTION 1.

DEFINITIONS

1.1 Terms defined above and elsewhere in this Agreement shall have their
specified meanings. Capitalized terms used herein but not defined herein or in
the UCC shall have the meanings specified by the Credit Agreement. All
capitalized terms used herein and defined in the UCC (unless otherwise defined
herein) shall have the same definitions herein as specified therein.

1.2 Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Debtor, shall refer to such Debtor’s
Collateral or the relevant part thereof.

1.3 The following terms shall have the following meanings:

“Collateral” has the meaning specified in Section 2.1.

“Collateral Account” means any deposit account with the Administrative Agent
(including any Dominion Account) which is designated, maintained, and under the
sole control of the Administrative Agent and is pledged to the Administrative
Agent which has been established pursuant to the provisions of this Agreement or
the Credit Agreement for the purposes described in this Agreement or the Credit
Agreement including collecting, holding, disbursing, or applying certain funds.



--------------------------------------------------------------------------------

“Contracts” means all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) with any customer of any
Debtor to which any Debtor now is, or hereafter will be, bound or a party,
beneficiary or assignee thereof or thereto, in any event, including all
contracts, undertakings, or agreements in or under which any Debtor may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Receivable.

“Control Agreement” means any account control agreement entered into pursuant to
Section 4.6 of this Agreement.

“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) now or
hereafter held in the name of any Debtor, other than any Excluded Account.

“Event of Default” means any “Event of Default” under the Credit Agreement.

“Excluded Accounts” means, collectively, (a) Senior Notes Collateral Accounts,
(b) Deposit Accounts exclusively used for payroll, payroll taxes or employee
benefits and (c) Deposit Accounts that have a balance of less than $250,000 at
all times; provided that the aggregate balance of all such Deposit Accounts
described under this clause (c) shall not exceed $2,000,000 in the aggregate at
any time.

“Excluded Property” means any of the following property or assets of any Debtor:

(a) General Intangibles and Contracts which by their respective express terms
prohibit the grant of a security interest, except to the extent such prohibition
is ineffective under the UCC;

(b) permits and licenses to the extent the grant of a security interest therein
is prohibited under applicable Law or regulation or by their express terms,
except to the extent such prohibition is ineffective under the UCC;

(c) Equity Interests in any Subsidiary of the Borrower;

(d) any Senior Notes Collateral Account and all funds on deposit therein
constituting the identifiable Proceeds of Senior Notes Collateral; and

(e) any other Senior Notes Collateral.

“Inventory” means all of each Debtor’s present and future inventory, wherever
located, including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Debtor for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Debtor’s business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies, and
embedded software. “Inventory” shall also include inventory in joint production
with another person, inventory in which any Debtor has an interest as consignor,
and inventory that is returned to or stopped in transit by any Debtor, and all
combinations and products thereof.

 

-2-



--------------------------------------------------------------------------------

“Investment Property” means, other than any shares or Equity Interests
constituting Excluded Property, all investment property now owned or hereafter
acquired by any Debtor, wherever located, including (a) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (b) all securities entitlements of any Debtor, including
the rights of any Debtor to any Securities Account and the financial assets held
by a securities intermediary in such Securities Account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (c) all Securities Accounts of any Debtor; (d) all commodity contracts
of any Debtor; and (e) all Commodity Accounts held by any Debtor.

“Payment Item” means each check, draft or other item of payment payable to a
Debtor, including those constituting proceeds of any Collateral.

“Permitted Liens” means any Liens permitted by Section 7.01 of the Credit
Agreement.

“Permitted Prior Liens” means the following: (a) with respect to Accounts,
Instruments and Deposit Accounts, Liens permitted by clauses (c) and (h) of
Section 7.01 of the Credit Agreement and, solely with respect to applicable
Deposit Accounts, Liens permitted by clause (f) of Section 7.01 of the Credit
Agreement, and (b) with respect to all other property, Permitted Liens.

“Proceeds” means all of each Debtor’s present and future (a) proceeds of the
Collateral, whether arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under color of governmental authority), (c) claims against
third parties for impairment, loss, damage, or impairment of the value of such
property, and (d) any and all proceeds of, and all claims for, any insurance,
indemnity, warranty or guaranty payable from time to time with respect to any of
the Collateral, including any credit insurance with respect to Receivables, in
each case whether represented as money, deposit accounts, accounts, general
intangibles, securities, instruments, documents, chattel paper, inventory,
equipment, fixtures, or goods.

“Receivables” means all of each Debtor’s present and future Accounts, Accounts
from Governmental Authorities and Payment Intangibles, including those arising
from the provision of services, sale of Inventory, or renting of equipment to
the customers of any Debtor, and rights to payment under all Contracts, income
tax refunds, and other rights to the payment of money, together with all of the
right, title and interest of any of the Debtors in and to (a) all security
pledged, assigned, hypothecated or granted to or held by any of the Debtors to
secure the foregoing, (b) all of any of the Debtors’ right, title and interest
in and to any goods or services, the sale of which gave rise thereto, (c) all
guarantees, endorsements and indemnifications on, or of, any of the foregoing,
(d) all powers of attorney granted to any of the Debtors for the execution of
any evidence of indebtedness or security or other writing in connection
therewith, (e) all credit information, reports and memoranda relating thereto,
and (f) all other writings related in any way to the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Records” means all of each Debtor’s present and future books, accounting
records, files, computer files, computer programs, correspondence, credit files,
records, ledger cards, invoices, and other records primarily related to any
other items of Collateral, including without limitation all similar information
stored on a magnetic medium or other similar storage device and other papers and
documents in the possession or under the control of any of the Debtors or any
computer bureau from time to time acting for any of the Debtors.

“Secured Obligations” means (a) all principal, interest, premium, fees,
reimbursements, indemnifications, and other amounts now or hereafter owed by the
Borrower under the Credit Agreement, this Agreement, and the other Loan
Documents; (b) all amounts now or hereafter owed by the other Debtors under the
Guaranty, this Agreement, and the other Loan Documents; (c) all Obligations now
or hereafter owed by the Borrower or any other Loan Party to any Hedge Bank with
respect to any Swap Contract, (d) all Obligations now or hereafter owed by the
Borrower or any other Loan Party to any Cash Management Bank with respect to any
Cash Management Agreement, and (e) any increases, extensions, renewals,
replacements, and rearrangements of the foregoing obligations under any
amendments, supplements, and other modifications of the agreements creating the
foregoing obligations, in each case, whether direct or indirect, absolute or
contingent.

“Securities Accounts” means all securities accounts (as defined in the UCC) now
or hereafter held in the name of any Debtor.

“Senior Notes Collateral” means the “Collateral” as defined in that certain
Security Agreement dated as of even date herewith among the Debtors and the
Senior Notes Collateral Agent, and includes all of each Debtor’s present or
future owned or leased fixtures and equipment wherever located, including
drilling platforms and rigs and remotely operated vehicles, trenchers, and other
equipment used by any Debtor for the provision of construction services, well
operations services, oil and gas production services, contract drilling
services, fluid services or other services, trucks, vehicles, motor vehicles,
rolling stock, vessels, aircraft, tanks, well service units and equipment,
fracturing test tanks, pumping equipment, fluid services equipment, disposal
facilities and any manuals, instructions, blueprints, computer software
(including software that is imbedded in and part of the equipment).

“Senior Notes Collateral Agent” means UMB Bank, N.A., in its capacity as
collateral agent, under the Senior Notes Indenture.

“Specified ABL Collateral” means all General Intangibles (excluding trademarks,
trade names and other intellectual property), Investment Property, Instruments,
Documents, Letter-of-Credit Rights, Commercial Tort Claims and Supporting
Obligations, in each case pertaining to the property described in clause (a) of
Section 2.1.

“State of Organization” means the jurisdiction of organization of each of the
Debtors as listed on Schedule 3.3.

 

-4-



--------------------------------------------------------------------------------

“Supporting Obligations” means all supporting obligations, including letters of
credit and guaranties issued in support of Accounts, Chattel Paper, Documents,
General Intangibles, or Instruments.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.

SECTION 2.

GRANT OF SECURITY INTEREST

2.1 Grant of Security Interest. Each Debtor hereby grants to the Administrative
Agent, for the benefit of the holders of the Secured Obligations, a security
interest in all of such Debtor’s right, title, and interest in and to the
following property, in each case whether now owned or existing or hereafter
acquired or arising (the “Collateral”), to secure the payment and performance of
the Secured Obligations:

(a) all Receivables (including unbilled accounts but excluding Accounts arising
solely from the sale, assignment or other disposition of Senior Notes
Collateral), Contracts, Chattel Paper and Inventory;

(b) all Specified ABL Collateral;

(c) all Deposit Accounts (other than Excluded Accounts) with any bank or other
financial institution (including all cash, cash equivalents, financial assets,
negotiable instruments and other evidence of payment, and other funds on deposit
therein or credited thereto);

(d) all Securities Accounts (other than Securities Accounts that contain only
the identifiable Proceeds of the Senior Notes Collateral) with any securities
intermediary (including any and all Investment Property and all funds or other
property held therein or credited thereto);

(e) all Commodity Accounts (other than Commodity Accounts that contain only the
identifiable Proceeds of the Senior Notes Collateral) with any commodities
intermediary (including any and all commodity contracts and all funds and other
property held therein or credited thereto);

(f) all Records relating to the foregoing and all accessions to, substitutions
for and replacements of the foregoing, together with all customer lists, credit
files, computer files, programs, printouts and other computer materials and
records related thereto; and

(g) to the extent not otherwise included, all Proceeds (including without
limitation, all business interruption insurance and other insurance proceeds
related to the above), Supporting Obligations and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;

provided, however, that notwithstanding anything to the contrary contained
herein or in any other Loan Document, this Agreement shall not constitute nor
evidence a grant of a security interest, collateral assignment or any other type
of Lien in Excluded Property; provided further, that the Proceeds of Excluded
Property shall not constitute Excluded Property solely by virtue of being
Proceeds thereof but only to the extent that such Proceeds otherwise
independently constitute Excluded Property hereunder.

 

-5-



--------------------------------------------------------------------------------

To the extent that the Collateral is not subject to the UCC, each Debtor
collaterally assigns all of such Debtor’s right, title, and interest in and to
such Collateral to the Administrative Agent for the benefit of the holders of
the Secured Obligations to secure the payment and performance of the Secured
Obligations to the full extent that such a collateral assignment is possible
under the relevant Law.

2.2 Avoidance Limitation. Notwithstanding Section 2.1 above, the amount of any
Debtor’s Secured Obligations that are secured by its rights in Collateral
subject to a Lien in favor of the Administrative Agent hereunder or under any
other Loan Document shall be limited to the extent, if any, required so that the
Liens it has granted under this Agreement shall not be subject to avoidance
under Section 548 of the Bankruptcy Code of the United States or to being set
aside or annulled under any applicable Law relating to fraud on creditors. In
determining the limitations, if any, on the amount of any Debtor’s Secured
Obligations that are subject to the Lien on such Debtor’s Collateral hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation or contribution which such Debtor may have under
the Guaranty, any other agreement, or applicable Law shall be taken into
account.

2.3 Debtors Remain Liable. Anything herein to the contrary notwithstanding:
(a) each Debtor shall remain liable under the Contracts included in the
Collateral to the extent set forth therein to perform such Debtor’s obligations
thereunder to the same extent as if this Agreement had not been executed;
(b) the exercise by the Administrative Agent of any rights hereunder shall not
release any Debtor from any obligations under the Contracts included in the
Collateral; and (c) the Administrative Agent shall not have any obligation under
the Contracts included in the Collateral by reason of this Agreement, nor shall
the Administrative Agent be obligated to perform or fulfill any of the
obligations of any Debtor thereunder, including any obligation to make any
inquiry as to the nature or sufficiency of any payment any Debtor may be
entitled to receive thereunder, to present or file any claim, or to take any
action to collect or enforce any claim for payment thereunder.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to make Credit Extensions to the Borrower under the Credit
Agreement, each Debtor hereby represents and warrants to the Administrative
Agent, for the benefit of the holders of the Secured Obligations, that:

3.1 Title; No Other Liens. Except for the security interests granted to the
Administrative Agent for the benefit of the holders of the Secured Obligations
pursuant to this Agreement and the other Permitted Liens, such Debtor owns each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such (a) as
have been filed in favor of the Administrative Agent, for the ratable benefit of
the holders of the Secured Obligations, pursuant to this Agreement, and (b) as
are permitted by the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

3.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) based upon the filing of a financing statement with respect
to each Debtor describing the Collateral in the office located in the
jurisdiction listed on Schedule 3.3 opposite such Debtor, and the taking of all
applicable actions in respect of perfection contemplated by Sections 4.5, 4.6,
and 4.8 in respect of Collateral, will constitute valid perfected security
interests in all of the Collateral subject to Article 9 of the UCC in favor of
the Administrative Agent, for the benefit of the holders of the Secured
Obligations, as collateral security for such Debtor’s Obligations, enforceable
in accordance with the terms hereof and the UCC against all creditors of such
Debtor and any Persons purporting to purchase any Collateral from such Debtor
and (b) are prior to all other Liens on the Collateral except for Permitted
Prior Liens (and subject to the limitations on perfection and method of
perfection provided in Section 5).

3.3 Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive Office.
On the date of this Agreement, each Debtor’s exact legal name is set forth on
the signature page hereof, and from and after an amendment or modification
thereto, on a written notification delivered to the Administrative Agent
pursuant to Section 4.4. On the date hereof, such Debtor’s jurisdiction of
organization, type of organization, identification number from the jurisdiction
of organization (if any), and the location of such Debtor’s chief executive
office or sole place of business or principal residence, as the case may be, are
specified on Schedule 3.3.

3.4 Certain Collateral. None of the Collateral constitutes, or is the Proceeds
of, farm products, and none of the Collateral has been purchased for, or will be
used by any Debtor primarily for, personal, family or household purposes. Except
as set forth on Schedule 3.4 or otherwise notified to the Administrative Agent
pursuant to Section 4.8:

(a) none of the Account Debtors or other persons obligated on any of the
Collateral of such Debtor is a Governmental Authority subject to the Federal
Assignment of Claims Act or like federal or state statute or rule in respect of
such Collateral of the type described in Section 4.8(a); and

(b) such Debtor holds no Commercial Tort Claims.

3.5 Chattel Paper and Instruments. Each of the Instruments and Chattel Paper
pledged by such Debtor hereunder constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general principles of equity.
Schedule 3.5 lists all of the Instruments issued to or held by each Debtor as of
the date hereof.

3.6 Receivables.

(a) No amount payable to such Debtor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Administrative Agent to the extent required by Section 5.

 

-7-



--------------------------------------------------------------------------------

(b) The amounts represented by such Debtor to the Secured Parties from time to
time as owing to such Debtor in respect of the Receivables will at such times be
accurate in all material respects.

(c) With respect to each Account that is shown as an Eligible Account in a
Borrowing Base Certificate submitted to the Administrative Agent:

(i) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(ii) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the ordinary course of business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(iii) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to the Administrative Agent on request;

(iv) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the ordinary course of business that are reflected in the
reports submitted to the Administrative Agent hereunder; and

(v) to the best of the applicable Debtor’s knowledge, (x) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (y) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Debtor’s
customary credit standards, is solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (z) there are no proceedings or actions threatened or pending
against the Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

3.7 Bank Accounts. Schedule 3.7 lists all Deposit Accounts, Securities Accounts,
Commodities Accounts and other bank accounts maintained by or for the benefit of
any Debtor as of the date hereof with any bank or financial institution together
with a general description of the purpose of such account (e.g., collections,
operating, payroll, etc.) and the approximate outstanding balance in such
Deposit Account, Securities Account, Commodities Account and other bank account
as of the date hereof.

SECTION 4.

COVENANTS AND AGREEMENTS

Each Debtor covenants and agrees with the Administrative Agent and the holders
of the Secured Obligations that, from and after the date of this Agreement until
this Agreement terminates in accordance with Section 7.13(a):

4.1 Covenants in Credit Agreement. Such Debtor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Debtor or any of its Subsidiaries.

 

-8-



--------------------------------------------------------------------------------

4.2 Maintenance of Insurance. Such Debtor will comply with the provisions of the
Credit Agreement governing the maintenance of insurance for any of its assets
constituting Collateral. All policies representing casualty insurance of the
Debtors insuring Collateral shall name the Administrative Agent as lender loss
payee in a form reasonably satisfactory to the Administrative Agent.

4.3 Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney.

(a) Such Debtor shall maintain the security interest created by this Agreement
as a perfected first priority security interest prior to all other Liens other
than Permitted Prior Liens (and subject to the limitations on perfection and
method of perfection provided in Section 5) and shall defend such security
interest against the claims and demands of all Persons whomsoever.

(b) Such Debtor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Debtor and such other reports in connection with the Collateral
as the Administrative Agent may reasonably request, all in reasonable detail.

(c) Subject in each case to Section 5, each Debtor further agrees to take any
other action reasonably requested by the Administrative Agent to ensure the
attachment, perfection and priority of, and the ability of the Administrative
Agent to enforce, the security interest in any and all of the Collateral
including, without limitation, (i) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the UCC, to
the extent, if any, that any Debtor’s signature thereon is required therefor;
(ii) complying with any provision of any statute, regulation or treaty of the
United States or any other country as to any Collateral if compliance with such
provision is a condition to the attachment, perfection or priority of, or the
ability of the Administrative Agent to enforce, the security interest in such
Collateral; and (iii) taking all actions required by the UCC or by other law, as
applicable in any relevant UCC jurisdiction, or by other law as applicable in
any foreign jurisdiction.

(d) Each Debtor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any jurisdiction in which the UCC has been
adopted any initial financing statements and amendments thereto that describe
the Collateral in a manner generally consistent with Section 2.1 and contain any
other information required by the UCC for the sufficiency or filing office
acceptance of any initial financing statement or amendment. Each Debtor agrees
to furnish any such information to the Administrative Agent promptly upon
request. Each Debtor also ratifies its authorization for the Administrative
Agent to have filed in any UCC jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof and in
respect of this Agreement.

 

-9-



--------------------------------------------------------------------------------

(e) During the existence of an Event of Default,

(i) at Administrative Agent’s request, each Debtor shall take any actions
reasonably requested by Administrative Agent with respect to such Event of
Default, including diligently endeavoring to cure any material defect existing
or claimed with respect to any Collateral, and taking all reasonably necessary
and desirable steps for the defense of any legal proceedings affecting any
Collateral, including the employment of counsel, the prosecution or defense of
litigation, and the release or discharge of all adverse claims;

(ii) Administrative Agent, whether or not named as a party to any legal
proceedings, is authorized to take any additional steps as Administrative Agent
deems necessary or desirable for the defense of any such legal proceedings or
the protection of the validity or priority of this Agreement and the liens,
security interests, and assignments created hereunder, including the employment
of independent counsel, the prosecution or defense of litigation, the compromise
or discharge of any adverse claims made with respect to any Collateral and the
payment or removal of prior liens or security interests, and the reasonable
expenses of Administrative Agent in taking such action shall be paid by the
Debtors; and

(iii) each Debtor agrees that, if such Debtor fails to perform under this
Agreement or any other Loan Document, Administrative Agent may, but shall not be
obligated to, perform such Debtor’s obligations under this Agreement or such
other Loan Document, and any reasonable expenses incurred by Administrative
Agent in performing such Debtor’s obligations shall be paid by such Debtor. Any
such performance by Administrative Agent may be made by Administrative Agent in
reasonable reliance on any statement, invoice, or claim, without inquiry into
the validity or accuracy thereof. The amount and nature of any expense of
Administrative Agent hereunder shall be conclusively established by a
certificate of any officer of Administrative Agent absent manifest error.

(f) Each Debtor hereby irrevocably constitutes and appoints the Administrative
Agent (and all Persons designated by the Administrative Agent) as such Debtor’s
true and lawful attorney (and agent-in-fact) for the purposes provided in this
clause (f). The Administrative Agent, or the Administrative Agent’s designee,
may, without notice and in either its or a Debtor’s name, but at the cost and
expense of Debtors:

(i) Endorse a Debtor’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into the Administrative Agent’s
possession or control; and

(ii) During the existence of an Event of Default, (A) notify any Account Debtors
of the assignment of their Receivables, demand and enforce payment of
Receivables by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Receivables; (B) settle, adjust, modify,
compromise, discharge or release any Receivables or other Collateral, or any
legal proceedings brought to collect Receivables or Collateral; (C) sell or
assign any Receivables and other Collateral upon such terms, for such amounts
and at such times as the Administrative Agent deems advisable; (D) collect,
liquidate and receive balances in Deposit Accounts, Securities Accounts or
Commodity Accounts, and take control, in any manner, of proceeds of

 

-10-



--------------------------------------------------------------------------------

Collateral; (E) prepare, file and sign a Debtor’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (F) receive, open and
dispose of mail addressed to a Debtor; (G) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Receivables, Inventory or other Collateral; (H) use a Debtor’s stationery and
sign its name to verifications of Receivables and notices to Account Debtors;
(I) use information contained in any data processing, electronic or information
systems relating to Collateral; (J) make and adjust claims under insurance
policies; (K) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which a Debtor is a beneficiary; and (L) take all other actions as the
Administrative Agent deems appropriate to fulfill any Debtor’s obligations under
the Loan Documents.

4.4 Changes in Name, etc . Such Debtor will not, except upon 10 days’ prior
written notice to the Administrative Agent (or such shorter period as may be
agreed to by the Administrative Agent in its sole discretion) and the taking of
all actions and the execution of all documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein: (i) change its type of organization,
jurisdiction of organization or other legal structure from that referred to in
Section 3.3, (ii) change its organizational number if it has one, or
(iii) change its name.

4.5 Delivery of Instruments, Chattel Paper, and Documents. If any amount payable
under or in connection with any of the Collateral is or becomes evidenced by any
Instrument or Chattel Paper, such Instrument or Chattel Paper shall, to the
extent required by Section 5, be immediately delivered to the Administrative
Agent, duly indorsed in a manner reasonably satisfactory to the Administrative
Agent, to be held as Collateral pursuant to this Agreement. If any goods are or
become covered by a negotiable Document, such Document shall, to the extent
required by Section 5, be immediately delivered to the Administrative Agent to
be held as Collateral pursuant to this Agreement.

4.6 Deposit Accounts, Securities Accounts, and Commodity Accounts.

(a) For each Deposit Account, Securities Account or Commodity Account listed on
Schedule 3.7 (other than an Excluded Account), the Debtor maintaining such
Deposit Account, Securities Account or Commodity Account will take all actions
necessary and any actions reasonably requested by the Administrative Agent to
enable the Administrative Agent to obtain “control” (within the meaning of
Section 9-104 of the UCC) with respect thereto, including the execution of
Control Agreements reasonably acceptable to the Administrative Agent. No Debtor
shall cause or permit any Excluded Account to cease to constitute an “Excluded
Account” (other than as a result of the closing of such Excluded Account) unless
and until such Deposit Account, Securities Account or Commodity Account is
subject to a Control Agreement in favor of the Administrative Agent in form and
substance satisfactory to the Administrative Agent.

(b) For each Deposit Account, Securities Account or Commodity Account created by
a Debtor after the date hereof, the Debtor creating and maintaining such Deposit
Account shall provide 10 days written notice (or such lesser period as the
Administrative Agent may agree) to the Administrative Agent prior to the
creation of such Deposit Account, Securities

 

-11-



--------------------------------------------------------------------------------

Account or Commodity Account and, if at the time of its creation, such Deposit
Account, Securities Account or Commodity Account does not or is not intended to
constitute an Excluded Account, take all actions necessary and any actions
reasonably requested by the Administrative Agent to enable the Administrative
Agent to obtain “control” (within the meaning of Section 9-104 of the UCC) with
respect thereto, including the execution of Control Agreements reasonably
acceptable to the Administrative Agent, in each case prior to the transfer of
funds into such Deposit Account, Securities Account or Commodity Account.

(c) Notwithstanding the foregoing, the Administrative Agent agrees with each
Debtor that the Administrative Agent will not give any instructions to a
depositary bank, securities intermediary or commodity intermediary directing the
disposition of funds from time to time credited to any Deposit Account,
Securities Account or Commodity Account, or withhold any withdrawal rights from
any Debtor, unless a Cash Dominion Trigger Period is in effect.

(d) The Debtors shall maintain Dominion Accounts pursuant to lockbox or other
arrangements acceptable to the Administrative Agent. The Debtors shall obtain an
agreement (in form and substance satisfactory to the Administrative Agent) from
each lockbox servicer and Dominion Account bank, establishing the Administrative
Agent’s control over and Lien in the lockbox or Dominion Account, which may be
exercised by the Administrative Agent only during any Cash Dominion Trigger
Period, requiring immediate deposit of all remittances received in the lockbox
to a Dominion Account, and waiving offset rights of such servicer or bank,
except for customary administrative charges and chargebacks. If a Dominion
Account is not maintained with Bank of America, the Administrative Agent may,
during any Cash Dominion Trigger Period, require immediate transfer of all funds
in such account to a Dominion Account maintained with Bank of America. The
Administrative Agent and the Lenders assume no responsibility to the Debtors for
any lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.

(e) The Debtors shall request in writing and otherwise take all necessary steps
to ensure that all payments on Receivables (other than Receivables arising
solely from the sale, assignment or other disposition of the Senior Notes
Collateral other than Inventory) or otherwise relating to Collateral are made
directly to a Dominion Account (or a lockbox relating to a Dominion Account). If
any Debtor receives cash or Payment Items with respect to any Collateral, it
shall hold same in trust for the Administrative Agent and promptly (not later
than the next Business Day) deposit same into a Dominion Account.

(f) Notwithstanding anything to the contrary contained in Section 8.01(c) of the
Credit Agreement, any failure to comply with the requirements of clauses (a) or
(b) of this Section 4.6 shall constitute an immediate Event of Default under the
Credit Agreement and shall not be subject to any grace period.

 

-12-



--------------------------------------------------------------------------------

4.7 Modifications of Receivables, Chattel Paper, Instruments and Payment
Intangibles; Administration of Receivables.

(a) No Debtor will, without the Administrative Agent’s prior written consent
(which consent shall not be unreasonably withheld or delayed): (i) compromise or
grant any extension of the time of payment of any of the Collateral consisting
of Receivables, Chattel Paper, Instruments or Payment Intangibles, (ii) settle
the same for less than the full amount thereof, (iii) release, wholly or partly,
any obligor liable for the payment thereof or (iv) allow any credit or discount
whatsoever thereon; provided, that so long as no Event of Default has occurred
and is continuing, this Section 4.7 shall not restrict any extensions, credits,
discounts, compromises or settlements granted or made by any Debtor in the
ordinary course of such Debtor’s business and consistent with such prudent
practices used in industries that are the same as or similar to those in which
such Debtor is engaged.

(b) Each Debtor shall keep accurate and complete records of all Accounts,
including all payments and collections thereon, and shall submit to the
Administrative Agent sales, collection, reconciliation and other reports in form
satisfactory to the Administrative Agent, on such periodic basis as the
Administrative Agent may request. The Borrower shall also provide to the
Administrative Agent, concurrently with the delivery of each Borrowing Base
Certificate, a detailed aged trial balance of all Accounts as of the end of the
period covered by such Borrowing Base Certificate, specifying each Account’s
Account Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information as the
Administrative Agent may reasonably request. If Accounts (other than Accounts
arising solely from the sale, assignment or other disposition of the Senior
Notes Collateral) in an aggregate face amount of $1,000,000 or more cease to be
Eligible Accounts (other than as a result of an increase in aging beyond the
eligibility limits), the Borrower shall notify the Administrative Agent of such
occurrence promptly (and in any event within one Business Day) after the
Borrower has knowledge thereof.

(c) If an Account of a Debtor includes a charge for any Taxes, the
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Debtor and, if not
collected from the relevant Account Debtor, to charge Debtor therefor; provided,
however, that neither the Administrative Agent nor the Lenders shall be liable
for any Taxes that may be due from the Debtor or with respect to any Collateral.

(d) Whether or not a Default or Event of Default exists, the Administrative
Agent shall have the right at any time, in the name of the Administrative Agent,
any designee of the Administrative Agent or any Debtor, to verify the validity,
amount or any other matter relating to any Receivable of the Debtors by mail,
telephone or otherwise. The Debtors shall cooperate fully with the
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.

4.8 Actions With Respect to Certain Collateral.

(a) If any of the Account Debtors or other Persons obligated on any of the
Receivables, Chattel Paper, Instruments or Payment Intangibles with a value in
excess of $500,000, or on any Contract with a value in excess of $500,000 in any
twelve month period, is or becomes a Governmental Authority subject to the
Federal Assignment of Claims Act or like federal or state statute or rule in
respect of such Collateral, Debtor shall promptly (i) notify the Administrative
Agent in a writing signed by such Debtor that such Account Debtor or other
Person obligated on such Collateral is a Governmental Authority subject to the
Federal Assignment of Claims Act or like federal or state statute or rule and
(ii) take all actions reasonably required by the Administrative Agent to ensure
the attachment, perfection or priority of, or the ability of the Administrative
Agent to enforce, the security interest in such Collateral.

 

-13-



--------------------------------------------------------------------------------

(b) If any Debtor shall at any time hold or acquire a Commercial Tort Claim with
a value in excess of $500,000, such Debtor shall promptly notify the
Administrative Agent in a writing signed by such Debtor of the brief details
thereof and grant to the Administrative Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent. Notwithstanding the foregoing, any such security
interest in Commercial Tort Claims shall, prior to the occurrence of an Event of
Default (and after the occurrence of an Event of Default unless the
Administrative Agent has demanded the attachment of such security interest
thereto), not be required to attach to the extent the value of any such
Commercial Tort Claim does not exceed $500,000.

SECTION 5.

LIMITATION ON PERFECTION OF SECURITY INTEREST

5.1 Chattel Paper and Instruments. The perfection of the security interest
granted in Section 2 above in, respectively, Chattel Paper (whether tangible or
electronic) and Instruments will, prior to the occurrence of an Event of Default
(and after the occurrence of an Event of Default unless the Administrative Agent
has required that further actions are taken with respect to the perfection
thereof), be effected solely by filing an appropriate financing statement under
the applicable UCC so long as (a) with respect to all Chattel Paper and
Instruments, the aggregate face amount of all such Chattel Paper and Instruments
does not exceed $500,000 and (b) with respect to any individual Chattel Paper or
Instrument, the face amount thereof does not exceed $500,000. Notwithstanding
the foregoing, if no Event of Default exists, then upon the request of any
Debtor the Administrative Agent shall deliver any Chattel Paper or Instrument in
its possession to that Debtor if that Debtor requires possession in order to
collect such Chattel Paper or Instrument. In the event that the aggregate face
amount of such Chattel Paper and Instruments exceeds $500,000 individually or in
the aggregate, the Debtors shall provide prompt written notice thereof to the
Administrative Agent.

5.2 Documents. The perfection of the security interest granted in Section 2
above in Documents will, prior to the occurrence of an Event of Default (and
after the occurrence of an Event of Default unless the Administrative Agent has
required that further actions are taken with respect to the perfection thereof),
be effected solely by filing an appropriate financing statement under the
applicable UCC so long as (a) the aggregate value of the goods covered by all
such Documents does not exceed $500,000 and (b) the value of the goods covered
by any individual Document does not exceed $500,000. In the event that the value
of goods covered by such Documents exceeds $500,000 individually or in the
aggregate, the Debtors shall provide prompt written notice thereof to the
Administrative Agent.

 

-14-



--------------------------------------------------------------------------------

5.3 Letter-of-Credit Rights. The perfection of the security interest granted in
Letter-of-Credit Rights will be required only with respect to (a) solely
following the occurrence of an Event of Default and request by the
Administrative Agent, any individual Letter-of-Credit Right the face amount of
which exceeds $2,500,000 and (b) any Letter-of-Credit Rights constituting
Supporting Obligations. In the event that the face amount of any individual
Letter of Credit Right exceeds $2,500,000 or that any Letter-of-Credit Rights
constitute Supporting Obligations, the Debtors shall provide prompt written
notice thereof to the Administrative Agent.

SECTION 6.

REMEDIAL PROVISIONS

During the existence of an Event of Default, the Administrative Agent may, at
the Administrative Agent’s option, exercise one or more of the remedies
specified elsewhere in this Agreement or the following remedies:

6.1 General Interim Remedies.

(a) To the extent permitted by Law, the Administrative Agent may exercise all
the rights and remedies of a secured party under the UCC.

(b) The Administrative Agent may prosecute actions in equity or at law for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted or for the enforcement of any other
appropriate legal or equitable remedy.

(c) The Administrative Agent may require any Debtor to promptly assemble any
tangible Collateral of such Debtor and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent. The
Administrative Agent may occupy any premises owned or leased by any Debtor where
the Collateral is assembled for a reasonable period in order to effectuate the
Administrative Agent’s rights and remedies hereunder or under law, without
obligation to any Debtor with respect to such occupation.

6.2 Receivables, Chattel Paper, Instruments and Payment Intangibles. Without
limiting any other rights of the Administrative Agent under the Loan Documents,
during the existence of an Event of Default, the Administrative Agent may
establish Collateral Accounts (including additional Dominion Accounts) for the
purpose of collecting the payments due to the Debtors under any Contracts or
otherwise with respect to the Receivables, Chattel Paper, Instruments and/or
Payment Intangibles and holding the proceeds thereof, and may, or may direct the
Debtors to, instruct all makers and/or all obligors with respect thereto to make
all payments with respect to such Collateral directly to the Administrative
Agent for deposit into such Collateral Account. After such direction to the
Debtors, all payments, whether of principal, interest, or other amounts, under
any Contracts or otherwise with respect to the Receivables, Chattel Paper,
Instruments and/or Payment Intangibles shall be directed to such Collateral
Accounts until such direction is revoked in writing by the Administrative Agent.
All such payments which may from time to time come into the possession of any
Debtor shall be held in trust for the Administrative Agent, segregated from the
other funds of such Debtor, and delivered to the Administrative Agent
immediately in the form received with any necessary endorsement for deposit into
such Collateral Account, such delivery in no event to be later than one Business
Day after receipt thereof by the applicable Debtor. Each Debtor agrees to
execute any documents reasonably requested by the

 

-15-



--------------------------------------------------------------------------------

Administrative Agent to create any Collateral Account and pledge it to the
Administrative Agent. In connection with the foregoing, the Administrative Agent
shall have the right at any time during the existence of an Event of Default to
take any of the following actions, in the Administrative Agent’s own name or in
the name of the applicable Debtor: compromise or extend the time for payment of
any payments due with respect to any Instrument or Chattel Paper upon such terms
as the Administrative Agent may reasonably determine; endorse the name of the
applicable Debtor on checks, instruments, or other evidences of payment with
respect to any such Collateral; make written or verbal requests for verification
of amount owing on any such Collateral from the maker thereof or obligor
thereunder; open mail addressed to such Debtor which the Administrative Agent
reasonably believes relates to any such Collateral and, to the extent of checks
or other payments with respect to any such Collateral, dispose of same in
accordance with this Agreement; take action in the Administrative Agent’s name
or the applicable Debtor’s name, to enforce collection; and take all other
action necessary to carry out this Agreement and give effect to the
Administrative Agent’s rights hereunder. Costs and expenses incurred by the
Administrative Agent in collection and enforcement of amounts owed under any
Contracts or otherwise with respect to the Receivables, Chattel Paper,
Instruments and/or Payment Intangibles, including attorneys’ fees and
out-of-pocket expenses, shall be reimbursed by the applicable Debtor to the
Administrative Agent on demand. If at any time no Cash Dominion Trigger Period
exists, then upon request of the Borrower the Administrative Agent shall
promptly revoke any instructions to Account Debtors to make payment to the
Collateral Accounts and shall pay the amounts in the Collateral Accounts to the
Debtors as their interests may appear.

6.3 Contracts. During the existence of an Event of Default, the Administrative
Agent may, at its option, exercise one or more of the following remedies with
respect to the Contracts that constitute Collateral:

(a) (i) take any action permitted under Section 6.2 and (ii) in the place and
stead of the applicable Debtor, exercise any other rights of such Debtor under
the Contracts in accordance with the terms thereof. Without limitation of the
foregoing, each Debtor agrees that under the foregoing circumstances, the
Administrative Agent may give notices, consents and demands and make elections
under the Contracts, modify or waive the terms of the Contracts and enforce the
Contracts, in each case, to the same extent and on the same terms as such Debtor
might have done in accordance with the terms of such Contracts and applicable
Law. It is understood and agreed that notwithstanding the exercise of such
rights and/or the taking of such actions by the Administrative Agent, such
Debtor shall remain liable for performance of its obligations under the
Contracts; and

(b) upon receipt by the Administrative Agent of notice from any counterparty to
any Contract of such Person’s intent to terminate such Contract, the
Administrative Agent shall be entitled to (i) cure or cause to be cured the
condition giving rise to such Person’s right of termination of such Contract, or
(ii) acquire and assume (or assign and cause the assumption by a third party of)
the rights and obligations of the applicable Debtor under such Contract.

 

-16-



--------------------------------------------------------------------------------

6.4 Foreclosure.

(a) The Administrative Agent may foreclose on the Collateral in any manner
permitted by the courts of or in the State of New York or the jurisdiction in
which any Collateral is located. If the Administrative Agent should institute a
suit for the collection of the Secured Obligations and for the foreclosure of
this Agreement, the Administrative Agent may at any time before the entry of a
final judgment dismiss the same, and take any other action permitted by this
Agreement.

(b) To the extent permitted by Law, the Administrative Agent may exercise all
the foreclosure rights and remedies of a secured party under the UCC. In
connection therewith, the Administrative Agent may sell any Collateral at public
or private sale, at the office of the Administrative Agent or elsewhere, for
cash or credit and upon such other terms as the Administrative Agent deems
commercially reasonable. The Administrative Agent may sell any Collateral at one
or more sales, and the security interest granted hereunder shall remain in
effect as to the unsold portion of the Collateral. Each Debtor agrees that to
the extent permitted by Law such sales may be made without notice. If notice is
required by Law, each Debtor hereby deems ten days advance notice of the time
and place of any public or private sale reasonable notification, recognizing
that if any portion of the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
shorter notice may be reasonable. The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any sale by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was adjourned. In the event that any sale
hereunder is not completed or is defective in the opinion of the Administrative
Agent, the Administrative Agent shall have the right to cause subsequent sales
to be made hereunder. Any statements of fact or other recitals made in any bill
of sale, assignment, or other document representing any sale hereunder,
including statements relating to the occurrence of an Event of Default,
acceleration of the Secured Obligations, notice of the sale, the time, place,
and terms of the sale, and other actions taken by the Administrative Agent in
relation to the sale may be conclusively relied upon by the purchaser at any
sale hereunder. The Administrative Agent may delegate to any agent the
performance of any acts in connection with any sale hereunder, including the
sending of notices and the conduct of the sale.

6.5 Application of Proceeds.

(a) Unless otherwise specified herein, any cash proceeds received by the
Administrative Agent from the sale of, collection of, or other realization upon
any part of the Collateral or any other amounts received by the Administrative
Agent hereunder may be, at the reasonable discretion of the Administrative Agent
(i) held by the Administrative Agent in one or more Collateral Accounts as cash
collateral for the Secured Obligations or (ii) applied to the Secured
Obligations.

(b) Amounts applied to the Secured Obligations shall be applied in the following
order:

First, to the payment of the costs and expenses of exercising the Administrative
Agent’s rights hereunder, whether expressly provided for herein or otherwise;
and

Second, to the payment of the Secured Obligations in the order set forth in
Section 8.03 of the Credit Agreement.

 

-17-



--------------------------------------------------------------------------------

Any surplus cash collateral or cash proceeds held by the Administrative Agent
after payment in full of the Secured Obligations and the termination of any
commitments of the Administrative Agent to any Debtor shall be paid over to such
Debtor or to whomever may be lawfully entitled to receive such surplus.

6.6 Waiver of Certain Rights. To the full extent each Debtor may do so, such
Debtor shall not insist upon, plead, claim, or take advantage of any Law
providing for any appraisement, valuation, stay, extension, or redemption, and
such Debtor hereby waives and releases the same, and all rights to a marshaling
of the assets of such Debtor, including the Collateral of such Debtor, or to a
sale in inverse order of alienation in the event of foreclosure of the liens and
security interests hereby created. Such Debtor shall not assert any right under
any law pertaining to the marshaling of assets, sale in inverse order of
alienation, the administration of estates of decedents or other matters whatever
to defeat, reduce, or affect the right of the Administrative Agent under the
terms of this Agreement.

6.7 Remedies Cumulative. The Administrative Agent’s remedies under this
Agreement and the Loan Documents to which any Debtor is a party shall be
cumulative, and no delay in enforcing this Agreement and the Loan Documents to
which any Debtor is a party shall act as a waiver of the Administrative Agent’s
rights hereunder.

6.8 Reinstatement. The obligations of each Debtor under this Agreement shall
continue to be effective or automatically be reinstated, as the case may be, if
at any time payment of any of the Secured Obligations is rescinded or otherwise
must be restored or returned by the Administrative Agent upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Debtor or any
other obligor or otherwise, all as though such payment had not been made.

SECTION 7.

MISCELLANEOUS

7.1 Amendments. None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 10.01 of the Credit Agreement. No consent of any Hedge Bank or any Cash
Management Bank (except in such Person’s capacity as a Lender, if applicable)
shall be required for any waiver, amendment, supplement or other modification to
this Agreement.

7.2 Notices. All notices, requests and demands to or upon the Administrative
Agent hereunder shall be in writing and effected in the manner provided for in
Section 10.02 of the Credit Agreement. All notices, requests and demands
hereunder to any Debtor shall be in writing and given to it at its address or
telecopy number set forth in Schedule 10.02 to the Credit Agreement or at such
other address in the United States as may be specified by such Debtor in a
written notice delivered to the Administrative Agent in accordance with
Section 10.02 of the Credit Agreement.

7.3 No Waiver by Course of Conduct; Cumulative Remedies; No Duty. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of

 

-18-



--------------------------------------------------------------------------------

any other right, power or privilege. A waiver by the Administrative Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Administrative Agent would otherwise have on any
future occasion. The rights and remedies provided herein and in the other Loan
Documents are cumulative, may be exercised singly or concurrently, and are not
exclusive of any other rights or remedies provided by Law. The powers conferred
on Administrative Agent under this Agreement are solely to protect
Administrative Agent’s rights under this Agreement and shall not impose any duty
upon it to exercise any such powers. Except as elsewhere provided hereunder,
Administrative Agent shall have no duty as to any of the Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to the Collateral.

7.4 Enforcement Expenses; Indemnification.

(a) Each Debtor agrees to pay, or reimburse the Administrative Agent and each
holder of the Secured Obligations for, all costs and expenses incurred in
connection with the enforcement, attempted enforcement, exercise, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents to which such Debtor is a party (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all attorney fees.

(b) Each Debtor agrees to pay, and to indemnify and hold the Administrative
Agent and each holder of the Secured Obligations harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(c) Each Debtor agrees to pay, and to indemnify and hold the Administrative
Agent, each holder of the Secured Obligations, and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) harmless from, any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including the fees, charges and
disbursements of any counsel for any Indemnitee) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with the execution, delivery, enforcement, performance or administration of any
Guaranty, this Agreement, or any Loan Document to which such Debtor is a party,
in all cases, whether or not caused by or arising, in whole or in part, out of
the negligence of the Indemnitee; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by any Debtor against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder, if such Debtor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) arose out of any claim, actions, suits, inquiries,
litigation, investigation or proceeding that does not involve an act or omission
of any Debtor or any of their Affiliates and that is brought solely by an
Indemnitee against another Indemnitee; provided that the Swing Line Lenders, L/C
Issuers, and Administrative Agent shall remain indemnified in such capacities.

 

-19-



--------------------------------------------------------------------------------

(d) All amounts due under this Section 7.4 shall be payable upon demand
therefor. The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

7.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Debtor and shall inure to the benefit of the Administrative
Agent and the holders of the Secured Obligations and their successors and
assigns; provided that no Debtor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.

7.6 Set-Off. Each Debtor hereby irrevocably authorizes the Administrative Agent
and each Lender at any time and from time to time upon the occurrence and during
the continuance of any Event of Default, without prior notice to such Debtor or
any other Loan Party, any such notice being waived by such Debtor to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Debtor against any and all Obligations owing to such
Lender under the Credit Agreement, any Guaranty, or under any other Loan
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand for payment and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Any such
set-off shall be subject to the notice requirements of Section 10.08 of the
Credit Agreement; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.

7.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.8 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9 Section Headings. The Section headings used in this Agreement are included
for convenience of reference only and shall not affect the interpretation of
this Agreement.

7.10 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.

 

-20-



--------------------------------------------------------------------------------

7.11 GOVERNING LAW ETC.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(b) SUBMISSION TO JURISDICTION. EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY DEBTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED

 

-21-



--------------------------------------------------------------------------------

HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

7.12 Additional Debtors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement after the date hereof pursuant to Section 6.12
of the Credit Agreement shall become a Debtor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an instrument in the form of
Annex I hereto.

7.13 Termination; Releases.

(a) This Agreement and the security interest created hereby shall terminate upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (i) contingent indemnification obligations and (ii) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), at which time the Administrative Agent shall execute and
deliver to the Debtors or the Debtors’ designee, at the Debtors’ expense, all
UCC termination statements and similar documents which the Debtors shall
reasonably request from time to time to evidence such termination, and, at the
Debtors’ expense, the Administrative Agent shall return to the Debtors any
Collateral then in its possession. Any execution and delivery of termination
statements or documents pursuant to this Section 7.13(a) shall be without
recourse to or warranty by the Administrative Agent.

(b) Any Debtor other than the Borrower shall automatically be released from its
obligations hereunder and the security interest granted hereby in the Collateral
of such Debtor shall be automatically released in the event that all the Equity
Interests of such Debtor shall be sold, transferred or otherwise disposed of to
a Person other than a Loan Party or a Subsidiary of a Loan Party in a
transaction permitted by the Credit Agreement; provided that, to the extent
required by the Credit Agreement, the Required Lenders or, if required by the
terms of the Credit Agreement, such other requisite number of Lenders, shall
have consented to such sale, transfer or other disposition and the terms of such
consent did not provide otherwise. If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Debtor in a transaction permitted by
the Credit Agreement, the security interest created hereby in any Collateral
that is so sold, transferred or otherwise disposed of shall automatically
terminate and be released upon the closing of such sale, transfer or other
disposition, and such Collateral shall be sold free and clear of the Lien and
security interest created hereby; provided, however, that such security interest
will continue to attach to all proceeds of such sales or other dispositions. In
connection with any of the foregoing, the Administrative Agent shall deliver to
the Debtors any Collateral then in its possession and shall execute and deliver
to the Debtors or the Debtors’ designee, at the Debtors’ expense, all UCC

 

-22-



--------------------------------------------------------------------------------

termination statements and similar documents that the Debtors shall reasonably
request from time to time to evidence such termination. Any execution and
delivery of termination statements or documents pursuant to this Section 7.13(b)
shall be without recourse to or warranty by the Administrative Agent.

(c) No consent of any Hedge Bank or any Cash Management Bank (except in such
Person’s capacity as a Lender, if applicable) shall be required for any release
of Collateral or Debtors pursuant to this Section.

(d) Each Debtor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent subject to such Debtor’s rights under
Section 9-509(d)(2) of the UCC.

[Signature pages follow.]

 

-23-



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Lisa Huynh Name:   Lisa
Huynh Title:   Vice president

 

Signature Page to Security Agreement

Basic Energy Services, Inc.



--------------------------------------------------------------------------------

BASIC ENERGY SERVICES, INC. BASIC ENERGY SERVICES GP, LLC By:   /s/ T.M. “Roe”
Patterson

Name:

  T.M. “Roe” Patterson

Title:

  President and Chief Executive Officer ACID SERVICES, LLC ADMIRAL WELL SERVICE,
INC. BASIC ESA, INC. BASIC MARINE SERVICES, INC. CHAPARRAL SERVICE, INC. FIRST
ENERGY SERVICES COMPANY GLOBE WELL SERVICE, INC. JETSTAR ENERGY SERVICES, INC.
JETSTAR HOLDINGS, INC. JS ACQUISITION LLC LEBUS OIL FIELD SERVICE CO. MAVERICK
COIL TUBING SERVICES, LLC MAVERICK SOLUTIONS, LLC MAVERICK STIMULATION COMPANY,
LLC MAVERICK THRU-TUBING SERVICES, LLC MCM HOLDINGS, LLC MSM LEASING, LLC
PERMIAN PLAZA, LLC PLATINUM PRESSURE SERVICES, INC. SCH DISPOSAL, L.L.C. SLEDGE
DRILLING CORP. THE MAVERICK COMPANIES, LLC XTERRA FISHING & RENTAL TOOLS CO. By:
  /s/ T.M. “Roe” Patterson

Name:

  T.M. “Roe” Patterson

Title:

  President

 

Signature Page to Security Agreement

Basic Energy Services, Inc.



--------------------------------------------------------------------------------

TAYLOR INDUSTRIES, LLC

By:   /s/ T.M. “Roe” Patterson

Name:   T.M. “Roe” Patterson Title:   Chief Executive Officer BASIC ENERGY
SERVICES LP, LLC

By:   /s/ Jerry Tufly

Name:   Jerry Tufly Title:   President BASIC ENERGY SERVICES, L.P. By:   BASIC
ENERGY SERVICES GP, LLC,
its General Partner

By:   /s/ T.M. “Roe” Patterson

Name:   T.M. “Roe” Patterson Title:   President and Chief Executive Officer

 

Signature Page to Security Agreement

Basic Energy Services, Inc.



--------------------------------------------------------------------------------

SCHEDULE 3.3

ORGANIZATION & LOCATION INFORMATION

 

Debtor

  

Jurisdiction &

Type of

Organization

  

Organizational
ID#

  

Chief Executive Office,

Sole Place of Business, or

Principal Residence

Basic Energy Services, Inc.    Delaware corporation    3611854    801 Cherry
Street, Suite 2100, Fort Worth, TX 76102 Acid Services, LLC    Kansas limited
liability company    2347722    801 Cherry Street, Suite 2100, Fort Worth, TX
76102 Admiral Well Service, Inc.    Texas corporation    801050244    801 Cherry
Street, Suite 2100, Fort Worth, TX 76102 Basic Energy Services GP, LLC   
Delaware limited liability company    3611876    801 Cherry Street, Suite 2100,
Fort Worth, TX 76102 Basic Energy Services LP, LLC    Delaware limited liability
company    3611879    801 Cherry Street, Suite 2100, Fort Worth, TX 76102 Basic
Energy Services, L.P.    Delaware limited partnership    2307778    801 Cherry
Street, Suite 2100, Fort Worth, TX 76102 Basic ESA, Inc.    Texas corporation   
57139400    801 Cherry Street, Suite 2100, Fort Worth, TX 76102 Basic Marine
Services, Inc.    Delaware corporation    3917169    801 Cherry Street, Suite
2100, Fort Worth, TX 76102 Chaparral Service, Inc.    New Mexico corporation   
642181    801 Cherry Street, Suite 2100, Fort Worth, TX 76102 First Energy
Services Company    Delaware corporation    3215172    801 Cherry Street, Suite
2100, Fort Worth, TX 76102 Globe Well Service, Inc.    Texas corporation   
46471700    801 Cherry Street, Suite 2100, Fort Worth, TX 76102 JetStar Energy
Services, Inc.    Texas corporation    800481218    801 Cherry Street, Suite
2100, Fort Worth, TX 76102 JetStar Holdings, Inc.    Delaware corporation   
3954247    801 Cherry Street, Suite 2100, Fort Worth, TX 76102 JS Acquisition
LLC    Delaware limited liability company    4278935    801 Cherry Street, Suite
2100, Fort Worth, TX 76102 LeBus Oil Field Service Co.    Texas corporation   
77931600    801 Cherry Street, Suite 2100, Fort Worth, TX 76102 Maverick Coil
Tubing Services, LLC    Colorado limited liability company    20001207071    801
Cherry Street, Suite 2100, Fort Worth, TX 76102 Maverick Solutions, LLC   
Colorado limited liability company    20031245775    801 Cherry Street, Suite
2100, Fort Worth, TX 76102 Maverick Stimulation Company, LLC    Colorado limited
liability company    19961105940    801 Cherry Street, Suite 2100, Fort Worth,
TX 76102

 

Schedule 3.3 to Security Agreement

-1-



--------------------------------------------------------------------------------

Maverick Thru-Tubing Services, LLC    Colorado limited liability company   
20091658924    801 Cherry Street, Suite 2100, Fort Worth, TX 76102 MCM Holdings,
LLC    Colorado limited liability company    20011090566    801 Cherry Street,
Suite 2100, Fort Worth, TX 76102 MSM Leasing, LLC    Colorado limited liability
company    20091399908    801 Cherry Street, Suite 2100, Fort Worth, TX 76102
Permian Plaza, LLC    Texas limited liability company    800859993    801 Cherry
Street, Suite 2100, Fort Worth, TX 76102 Platinum Pressure Services, Inc.   
Texas corporation    800888088    801 Cherry Street, Suite 2100, Fort Worth, TX
76102 SCH Disposal, L.L.C.    Texas limited liability company    704317322   
801 Cherry Street, Suite 2100, Fort Worth, TX 76102 Sledge Drilling Corp.   
Texas corporation    800575730    801 Cherry Street, Suite 2100, Fort Worth, TX
76102 Taylor Industries, LLC    Texas limited liability company    801259923   
801 Cherry Street, Suite 2100, Fort Worth, TX 76102 The Maverick Companies, LLC
   Colorado limited liability company    20061298717    801 Cherry Street, Suite
2100, Fort Worth, TX 76102 XTERRA Fishing & Rental Tools Co.    Texas
corporation    158550700    801 Cherry Street, Suite 2100, Fort Worth, TX 76102

 

Schedule 3.3 to Security Agreement

-2-



--------------------------------------------------------------------------------

SCHEDULE 3.4

CERTAIN COLLATERAL

See attached.

 

Schedule 3.4 to Security Agreement

-1-



--------------------------------------------------------------------------------

SCHEDULE 3.5

PLEDGED INSTRUMENTS

None.

 

Schedule 0 to Security Agreement

-1-



--------------------------------------------------------------------------------

SCHEDULE 3.7

BANK ACCOUNTS

 

Schedule 3.7 to Security Agreement

-1-



--------------------------------------------------------------------------------

Annex I to the

Security Agreement

This SUPPLEMENT NO. [    ] dated as of [                 ] (this “Supplement”),
is delivered in connection with (a) the Security Agreement dated as of
October 2, 2018 (as amended, restated or otherwise modified from time to time,
the “Security Agreement”), among Basic Energy Services, Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower (such
subsidiaries together with the Borrower, the “Debtors”) and Bank of America,
N.A. (“Bank of America”), as administrative agent (in such capacity, the
“Administrative Agent”) for the benefit of the holders of the Secured
Obligations (as defined therein) and (b) the Guaranty dated as of October 2,
2018 (as amended, restated or otherwise modified from time to time, the
“Guaranty”) made by the Debtors other than the Borrower (the “Guarantors”) for
the benefit of the Administrative Agent and the Lenders.

A. Reference is made to the ABL Credit Agreement dated as of October 2, 2018 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”) and the Administrative Agent. Pursuant to the Guaranty, the
Guarantors have agreed to guarantee, among other things, the full payment and
performance of all of the Borrower’s obligations under the Credit Agreement.

B. The Debtors have entered into the Security Agreement and the Guarantors have
entered into the Guaranty as a condition precedent to the effectiveness of the
Credit Agreement or the amendment thereof. Section 7.12 of the Security
Agreement and Section 19 of the Guaranty provide that additional Subsidiaries of
the Borrower may become Debtors under the Security Agreement and Guarantors
under the Guaranty by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Debtor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Debtor under the Security Agreement and a Guarantor under the Guaranty.

C. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement, the Guaranty, and the
Credit Agreement.

Accordingly, the Administrative Agent and the New Debtor agree as follows:

SECTION 1. In accordance with Section 7.12 of the Security Agreement, the New
Debtor by its signature below becomes a Debtor under the Security Agreement with
the same force and effect as if originally named therein as a Debtor, and the
New Debtor hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct in all material respects on and as of the date
hereof. The Schedules to the Security Agreement are hereby supplemented by the
Schedules attached hereto with respect to the New Debtor. In furtherance of the
foregoing, the New Debtor, as security for the payment and performance in full
of the Secured Obligations (as defined in the Security Agreement), does hereby
create and grant to the Administrative Agent, for the benefit of the holders of
the Secured Obligations, a security interest in and lien on all of the New
Debtor’s right, title and interest in and to the Collateral of the New Debtor.
Each reference to a “Debtor” in the Security Agreement shall be deemed to
include the New Debtor.

 

Annex I to Security Agreement

-1-



--------------------------------------------------------------------------------

SECTION 2. In accordance with Section 19 of the Guaranty, the New Debtor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor, and the New Debtor hereby
(a) agrees to all the terms and provisions of the Guaranty applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct on and
as of the date hereof. Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Debtor.

SECTION 3. The New Debtor represents and warrants to the Administrative Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 4. This Supplement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement and
the Guaranty shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

SECTION 7. All communications and notices to the New Debtor under the Security
Agreement or the Guaranty shall be in writing and given as provided in
Section 7.2 of the Security Agreement to the address for the New Debtor set
forth under its signature below.

SECTION 8. The New Debtor agrees to reimburse the Administrative Agent for its
reasonable out of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

 

Annex I to Security Agreement

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Debtor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[Name of New Debtor],

By:    

Name:    

Title:    

Address:    

   

 

BANK OF AMERICA, N.A., as Administrative Agent

By:    

Name:    

Title:    

Address:    

   

 

Annex I to Security Agreement

-3-



--------------------------------------------------------------------------------

Supplemental Schedules

to the Security Agreement

 

Annex I to Security Agreement

-1-